DETAILED ACTION
This action is responsive to the Application filed on 7 May 2021. Claims 1-13 are pending in the case. Claims 1, 12, and 13 are the independent claims.
This action is non-final.
This action has two distinct portions: a Requirement for Information Under 35 USC 1.105 and consideration of the claims as presented.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of application no. 16/723,583 filed on 12/20/2019 (now abandoned) which was a continuation of provisional application no. 62/855,901 filed on 05/31/2019.
Information Disclosure Statements
Applicant has submitted a total of 28 Information Disclosure Statements (IDS) between 05/28/2021 and 07/18/2022. Twenty-seven (27) of the IDS were reviewed, the items listed therein were considered by the Examiner, and an annotated copy of each reviewed IDS is included with this Office action.

Requirement for Information – 37 CFR 1.105
Regarding the remaining IDS filed on 05/28/2021, the Applicant and assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. MPEP 704.10 states “[a]n examiner or other Office employee may require from individuals identified under 37 CTF 1.56(c), the submission of such information as may be reasonable necessary to properly examine or treat a matter in a pending…application…An examiner or other Office employee may make a requirement for information reasonably necessary to the examination or treatment of a matter in accordance with the policies and practices set for by the Director(s) of the Technology Center or other administrative unit to which that examiner or other Office employee reports.”
In the IDS filed on 05/28/2021, Applicant submitted 74 pages of citations comprising: 192 US Patent references, 585 US Patent Publication references, 193 Foreign patent references, and 678 Non-patent literature references. The extraordinarily large number of references poses a serious burden on the Office.
The instant claims are drawn to electronic device, media, and method for displaying two different audio media user interfaces having specific layout (control location) characteristics.
The IDS contains numerous refences which do not appear to be related or material to the examination of the claimed subject matter of the of the instant application.  For example:
IDS reference
Subject matter of reference
Why relevance is unclear
US 5825353 A
control of a handheld device using a thumbwheel
Silent regarding media players or layout formatting of controls; claimed invention does not require thumbwheel
US 6310613 B1
changing a numeric value displayed on a display device
Silent regarding media players or layout formatting of controls; claimed invention does not require changing numeric display
US 20020198909 A1
recognizing data, including strings and media objects, and annotating, or labeling, the data with a type label

Silent regarding media players or layout formatting of controls; claimed invention does not require recognizing and annotating data
US 20040032955 A1
sound image control system able to concurrently perform sound image localization control for two persons (i.e. loudspeaker arrangements)
Silent regarding media player user interface; claimed invention does not require changing loudspeaker placement
US 20040261010 A1
web page creation using a menu system
Silent regarding media player user interface or layout; claimed invention is not implemented as a web page
US 20050240756 A1
improvements to Microsoft Windows (e.g. “Reset” after booting operating system, improvements to word processor)
Silent regarding media player user interface or layout; claimed invention is not an improvement to an operating system
US 20060227106 A1
defining reference positions for a touchscreen input device 
Silent regarding media players or layout formatting of controls; claimed invention does not require determining touchscreen input positions
US 20070025711 A1
remote control for a camera device to allow user to take a photograph
Silent regarding media players or layout formatting of controls; claimed invention is not related to photography
US 20090187981 A1
downloading files from a server when user is authorized via password
Silent regarding media player user interface or layout; claimed invention is not related to file downloads from a server
US 20100122195 A1
interacting with messaging contacts based on touchscreen interaction (e.g. drag-and-drop)
Silent regarding media player user interface or layout; claimed invention is not related to drag-and-drop interactions
US 20130038771 A1
continuous image capturing using mobile device
Silent regarding media player user interface or layout; claimed invention is not related to photography
US 20130125016 A1
sharing files between paired devices using drag-and-drop gesture
Silent regarding media player user interface or layout; claimed invention is not related to drag-and-drop interactions
US 20140000702 A1
an adhesive composition capable of forming an adhesive layer that can maintain a high adhesive force and an excellent ultraviolet absorbing function
Silent regarding media player user interface or layout; claimed invention is not related to solar cells
US 8830181 B1
touch gesture recognition by comparing input metrics with various thresholds
Silent regarding media player user interface or layout; claimed invention does not require touch interaction
US 20140370807 A1
device pairing using audio visual data (e.g. a barcode)
Silent regarding media player user interface or layout; claimed invention does not require device pairing or bar codes
US 9146124 B2
providing navigation notifications to a user wearing a helmet (e.g. for a motorcycle)
Silent regarding media player user interface or layout; claimed invention does not require displaying vehicle navigation information
NPL cite #3
Advisory action for 12/395,537 mailed 04/26/2012; Subject matter of this application is display of contact information using different size/layout information on a portable media player device
Silent regarding media player user interface or common layout; claimed invention is unrelated to display of contact information
NPL cites #52, #53
Corrected notices of allowance for 13/587,850 mailed 03/23/2020 and 04/01/2020
There is no information included with the corrected notices of allowance other than the consideration of IDS
NPL cite #388
Notice of allowance for 10/374,013 mailed 08/27/2007, includes reasons for allowance (e.g. displaying a status of time-based media by scrolling out of first message and into second message)
There is no information included with the notice of allowance other than the reasons for allowance which are not part of the claimed invention
NPL cite #440
Notice of non-compliant amendment received for 11/522,167 mailed 05/14/2008
There is no information with a notice for non-compliance in an unrelated application that could possibly be relevant to claimed invention
NPL cite #614
“See Everything Your Mac Printed” dated 05/09/2011
Silent regarding media player user interface or layout; claimed invention does not require displaying printing history



One of the following is required to consider the references cited by the Applicants in the IDS filed 05/28/2021:
Applicants are specifically required to point out which reference or references included with the IDS filed on 05/28/2021 disclose receiving a request to display an audio media user interface and in response, displaying a first audio media user interface having a predefined layout of a first set of controls or displaying a second audio media user interface having the predefined layout of a second set of controls; or
Applicants are specifically required to point out which reference or references included with the IDS filed on 05/28/2021 are most relevant to the examination of the claims of the instant application (for example, teaching two different audio media player interfaces but having different control layouts, each selectable from the same iconic menu; teaching a visual affordance for using the audio media player interface as or with a remote control; teaching a visual affordance for using the audio media player interface as a navigation mechanism (e.g. for an application); or other elements recited in the dependent claims).
A complete rely to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the Office action.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
The Technology Center Director has approved this request by signing below:
/Seema s. Rao/
TC 2100 Group Director

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale






Claim Interpretation
The subject matter of the claimed inventions appears to be related to FIGs 6D, 6E (controlling song), 6M (controlling video), 6N (controlling navigation), 6P (controlling audiobook); and method of FIG 7 from the instant application. FIG 6D is reproduced here for convenience with some annotations.  Note that it is improper to import any limitations from the disclosure or drawings into the claims, however the locations and visualization of these elements may be referred to in the rejection below for convenience.

    PNG
    media_image2.png
    484
    379
    media_image2.png
    Greyscale

FIG 6D (616) [0161-0163, 0179]: 616-6 at L6, 616-8 at L8, option affordance 616-10 at L10, option affordance 616-11 at L11; music application

FIG 6M (620) [0170]: 620-6 at L6, 620-8 at L8, affordance 620-9 at L10 for remote control interface of FIG 6N, nothing at L11; multimedia application

FIG 6N (622) [0171]: 622-2 at L6, 622-4 at L8, menu affordance 622-6 at L10, “speech icon” at L11; remote control application
FIG 6P (624) [0172-0173]: 624-6 at L6, 624-8 at L8, affordance 624-10 at L10 for chapter selection; affordance 624-11 at L11 for options menu; audio book application

It is assumed that when a prior art reference displays the same image (icon) for a particular control in the user interface as is shown in the disclosure of the instant application, then the control performs the same function absent evidence to the contrary.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 11, the claim recites (emphasis added) wherein displaying the plurality of graphical elements includes: in accordance with a set of functions of the third device being available for control via the electronic device, displaying the first affordance with a graphical feature including a first visual characteristic; and in accordance with the set of functions of the third device not being available for control via the electronic device, displaying the first affordance with the graphical feature including a second visual characteristic different from the first visual characteristic. However, parent claim 9 recites (emphasis added) … a first affordance that, when selected, causes display of an audio media user interface of an audio media application of a second device … a second affordance that, when selected, causes display of an audio media user interface of an audio media application of a third device different from the second device…
Appropriate clarification is required. It is noted that the support for this claim as recited is in [0193], although it is improper to import limitations from the disclosure into the claim.
For purposes of rejection, it is assumed that the claim properly refers to the audio media application of the second device (as recited in the parent claim) rather than the third device (as presently recited in the claim and the disclosure as originally filed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2016/0062567 A1) in view of WHITNEY, Lance (How to Listen to Music on Your Apple Watch. Article published 03/02/2018 at the online version of PC Magazine. Retrieved from [https://medium.com/pcmag-access/how-to-listen-to-music-on-your-apple-watch-f48a6c20dd52] on [3/1/2022]. 13 pages).
Regarding claim 1, YANG teaches the electronic device, comprising: a display device; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (see e.g. [0015] electronic device comprising display, processors, memory and one or more programs; e.g. FIG 3), the one or more programs including instructions for (relying primarily on the data flow illustrated in FIG 9B): 
receiving a request to display an audio media user interface ([0015] displaying affordance for music application; receiving input; displaying landing screen with playlist, artist list, song list; receiving input; displaying song selection; receiving selection of song; in FIG 9B flow (L) which is the selection of a media item to be played, prior to displaying audio playback interface 902; e.g. [0337] activating song selection affordance… ); and 

    PNG
    media_image3.png
    292
    291
    media_image3.png
    Greyscale
in response to receiving the request to display an audio media user interface, displaying, via the display device, an audio media user interface (e.g. [0337] Activating a song selection affordance causes the device to display user interface screen 902, which includes an audio playback user interface, and to begin audio playback of the song corresponding to the activated song selection affordance) having a predefined control layout (layout is controlled by the application which is displaying the controls) that includes a first control location at a first location in the audio media user interface, a second control location at a second location in the audio media user interface, and a third control location at a third location in the audio media user interface ([0338] audio playback user interface of user interface screen 902 displays song information ( e.g., the title and artist) of an activated (e.g., playing, paused) song. The audio playback user interface of user interface 902 may contain affordances (e.g., 902A-902F) that, when activated, cause the device to play/pause, skip forward/backward, scrub to within a time in the song, and adjust the volume, among other functionalities for audio playback control… similar to 918 with affordances 918A-918F for a different song),  
wherein displaying the audio media user interface includes: 
in accordance with the request corresponding to a request to display an audio media user interface of a first audio media application (interpreting “first audio media application” as the selection in FIG 9B to show audio playback control interface for a selected song as above): 
displaying, at the first control location, a first media control affordance that, when selected, performs a first audio control function (as illustrated in FIG 9B screen 902 and described at [0338]); 
displaying, at the second control location, a second media control affordance that, when selected, performs a second audio control function (as illustrated in FIG 9B screen 902 and described at [0338]); and 
displaying, at the third control location, an  affordance (as illustrated in FIG 9B screen 902 and described at [0338], changing the volume).
While YANG does not appear to expressly disclose in response to detecting the input corresponding to selection of the options affordance: in accordance with the audio media user interface corresponding to the first audio media application, displaying a first user interface including a first plurality of graphical elements, YANG is clearly capable of launching and using multiple applications through a user interface on the device (mechanism for requesting display of the “now playing” screen relied upon above for the layout of controls include [0287-0288] selection of an affordance in a persistent bar while using another application), thus, YANG clearly suggests in response to detecting the input corresponding to selection of the options affordance: in accordance with the audio media user interface corresponding to the first audio media application, displaying a first user interface including a first plurality of graphical elements, where the first user interface is displayed as explained above.
Nonetheless, YANG does not expressly disclose a second audio media application such that in accordance with the request corresponding to a request to display an audio media user interface of the second audio media application: displaying, at the first control location, a third media control affordance that, when selected, performs a third audio control function, different from the first audio control function; displaying, at the second control location, a fourth media control affordance that, when selected, performs a fourth audio control function, different from the second audio control function; and displaying, at the third control location, the options affordance; detecting an input corresponding to selection of the options affordance; such that in response to detecting the input corresponding to selection of the options affordance: in accordance with the audio media user interface corresponding to the second audio media application, displaying a second user interface including a second plurality of graphical elements {which may or may not be different from the first plurality of graphical elements}
WHITNEY teaches several different audio media applications which are available for execution on an electronic device (Apple Watch) with example user interfaces. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Music App on page 4 (note affordances in locations L6 and L7 are for navigating songs in playlist; option affordance in location L9

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
TuneIn Radio on page 5. Note that the affordances in locations L6 and L7 are different functions (for earlier, later time in broadcast), 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Apple Music (for listening to subscribed radio stations) on page 7; note affordance in locations L6 and L7 for navigating tracks.Apple Radio (custom stations, selected station through Siri) on page 8; Note affordances in locations L6 (for rating track), L7 (for navigating next track), L11 (what appears to be an 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
option affordance).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
Apple Music (selected song through Siri) on page 8; Note affordances in locations L6 and L7 (previous, next track) and L11 (what appears to be an options affordance)
These different audio application interfaces have common layout positions that provide different functions which are dependent upon the audio which is being played.
Thus, WHITNEY may be relied upon to teach a second audio media application such that in accordance with the request corresponding to a request to display an audio media user interface of the second audio media application: displaying, at the first control location, a third media control affordance that, when selected, performs a third audio control function, different from the first audio control function; displaying, at the second control location, a fourth media control affordance that, when selected, performs a fourth audio control function, different from the second audio control function; and displaying, at the third control location, the options affordance; detecting an input corresponding to selection of the options affordance; and in response to detecting the input corresponding to selection of the options affordance: in accordance with the audio media user interface corresponding to the second audio media application, displaying a second user interface including a second plurality of graphical elements.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YANG and WHITNEY before them, to have combined YANG (a device executing a media application, displaying at least one media interface, and capable of executing other applications) and WHITNEY (executing a plurality of different media applications, where the different media applications have common control positions) by executing the other media applications of WHITNEY on the device of YANG, with a reasonable expectation of success, the combination resulting in the claimed invention, the combination motivated by the suggestion in YANG (able to execute multiple applications).
Regarding claim 12, the claim is directed to the non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions for: the operations of claim 1, and thus rejected under similar rationale (relying on at least YANG FIG 3 to teach memory 370 storing programs to be executed by CPU 310).
Regarding claim 13, the claim is directed to the method comprising: at an electronic device with a display device: performing the operations of the device of claim 1, thus rejected under similar rationale.
Regarding dependent claim 2, incorporating the rejection of claim 1, YANG in view of WHITNEY, combined at least for the reasons discussed above, further teaches wherein: the first audio control function includes skipping to a next audio track; the second audio control function includes skipping to a previous audio track (YANG FIG 9B (902D, 902C), described with respect to FIG 6C (616D and 616C) [0285]); the third audio control function includes skipping forward a predefined amount of time within a current track; and the fourth audio control function includes skipping backward a predefined amount of time within the current track (e.g. WHITNEY TuneIn interface, skipping forward or backward 30 seconds).
Claims 3-5 are rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY as applied to claim 1 above, further in view of Hobbyist Software Ltd (VLC Remote © 2016. Retrieved via Internet Archive from [https://web.archive.org/web/20160228151651/http://watchaware.com:80/watch-apps/297244048] on [03/21/2022]. 7 pages, hereinafter VLC REMOTE).
This is referred to later in the Office action as the “first rejection of claim 3.”

Regarding dependent claim 3, incorporating the rejection of claim 1, YANG further teaches wherein: the predefined control layout includes a fourth control location at a fourth location in the audio media user interface (see YANG FIG 9B as previously cited); 
However, YANG does not appear to expressly disclose using the audio media user interface to control an external device, thus YANG cannot be relied upon to expressly disclose: displaying the audio media user interface includes: in accordance with the audio media user interface being configured to control one or more audio media functions of a first external device, displaying, at the fourth control location, a remote control interface affordance; and in accordance with the audio media user interface being configured to control one or more audio media functions of a second external device, forgoing displaying the remote control interface affordance at the fourth control location; the one or more programs further including instructions for: while displaying the remote control interface affordance, receiving a first input corresponding to selection of the remote control interface affordance; and in response to receiving the first input, displaying a remote control user interface that includes a first remote function affordance that, when selected, transmits a command signal to the first external device to perform a first remote function. Note, however, that YANG is not silent regarding remote devices and can be used to access and play media on a remote device (see e.g. [0265, 0277, 0280, 0283] which are with respect to the similar interface in FIG 6C).
WHITNEY, combined at least for the reasons discussed above, while teaching a number of different media applications, similarly does not expressly disclose an audio media user interface used to control an external device as a remote control. Note that WHITNEY makes clear at the bottom of page 6 that a user may install other third-party audio apps.
VLC REMOTE is an example of a third-party app which may be installed on (for example) an Apple Watch which lets the user remotely-control a VLC Media Player on a Mac {e.g. a first external device} or PC {e.g. a second external device} (see page 1).  VLC REMOTE provides a number of different media control controls on the remote control interface including (see pages 1-2) Stop, Play and Pause; Full DVD controls; Control volume, position, next track and previous track; Turn fullscreen on and off; See your cover art; Use the graphical equalizer; Control subtitles, aspect ratio, audio track and delays; Use the picker control for fine control of volume and position; View the playlist and play files from it; Free setup helper quickly configures VLC for use with the remote (see page 3) Access all the controls you need. Skip, Pause, Play, Volume… Pick the subtitle track or audio track you want. (pages 5-7) are provided with screenshots of the different user interfaces provided by the remote control interface. 
Thus, VLC REMOTE may be relied upon to teach displaying the audio media user interface includes: in accordance with the audio media user interface being configured to control one or more audio media functions of a first external device, displaying, at the fourth control location, a remote control interface affordance; and in accordance with the audio media user interface being configured to control one or more audio media functions of a second external device, forgoing displaying the remote control interface affordance at the fourth control location; the one or more programs further including instructions for: while displaying the remote control interface affordance, receiving a first input corresponding to selection of the remote control interface affordance; and in response to receiving the first input, displaying a remote control user interface that includes a first remote function affordance that, when selected, transmits a command signal to the first external device to perform a first remote function.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YANG-WHITNEY and VLC REMOTE before them, to have combined YANG-WHITNEY and VLC REMOTE by installing the VLC REMOTE application onto the device of YANG-WHITNEY (motivated by the teaching in WHITNEY for installing other third-party apps) with a reasonable expectation of success (as demonstrated by the reviews of VLC REMOTE on pages 1 and 3) and arrived at the claimed invention.
Regarding dependent claim 4, incorporating the rejection of claim 3, YANG-WHITNEY and VLC REMOTE, combined at least for the reasons discussed above, further teaches wherein the first remote function is a graphical display function of the first external device (VLC REMOTE, see the number of different functions available (see pages 1-2), the breadth of interpretation could include the configuration of each external device; as well as selecting the result of Automatically scans your local network for VLC players).
Regarding dependent claim 5, incorporating the rejection of claim 3, YANG-WHITNEY and VLC REMOTE, combined at least for the reasons discussed above, further suggests wherein the remote control user interface includes a plurality of directional affordances that, when selected, transmit respective directional command signals to the first external device to perform respective directional functions and a select affordance that, when selected, transmits a selection command signal to the first external device to perform a selection function (note that the only example in the instant application is in [0170] with respect to the non-limiting interface FIG 6N (a plurality of directional affordances 622-1 through 622-4; select affordance 622-5), interpreted as controls which allow the remote control user interface navigate and select which media should be played, taught in VLC REMOTE insofar as the app may be used to View the playlist and play files from it; noting that the instant application does not otherwise explain what a “directional command signal” may be or what the “selection signal” may be used for).
Claims 3, 5-6 are rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY as applied to claim 1 above, further in view of LORY GIL (How to control Apple TV with your Apple Watch. Blog entry posted on 06/06/2016 at iMore. Retrieved from [https://www.imore.com/how-control-your-apple-tv-remote-app-apple-watch] on [07/14/2022]).
This is referred to later in the Office action as the “second rejection of claim 3.”
Evidence that the user interfaces shown in LORY GIL may be used for the purposes described may be found in two different videos posted at YouTube, screenshots of which are provided at the end of the LORY GIL reference. These YouTube videos are “Pairing Your Apple Watch With Your AppleTV” posted on Apr 26, 2015 by Sgt. Gizm0s [https://www.youtube.com/watch?v=C4t8YFSJ-UY] and “Apple Watch Controlling Your TV” posted on Jun 22, 2015 by FARM BOY REEF [https://www.youtube.com/watch?v=xaJPG0Wm3Tg].
Regarding dependent claim 3, incorporating the rejection of claim 1, YANG further teaches wherein: the predefined control layout includes a fourth control location at a fourth location in the audio media user interface (see YANG FIG 9B as previously cited); 
However, YANG does not appear to expressly disclose using the audio media user interface to control an external device, thus YANG cannot be relied upon to expressly disclose: displaying the audio media user interface includes: in accordance with the audio media user interface being configured to control one or more audio media functions of a first external device, displaying, at the fourth control location, a remote control interface affordance; and in accordance with the audio media user interface being configured to control one or more audio media functions of a second external device, forgoing displaying the remote control interface affordance at the fourth control location; the one or more programs further including instructions for: while displaying the remote control interface affordance, receiving a first input corresponding to selection of the remote control interface affordance; and in response to receiving the first input, displaying a remote control user interface that includes a first remote function affordance that, when selected, transmits a command signal to the first external device to perform a first remote function. Note, however, that YANG is not silent regarding remote devices and can be used to access and play media on a remote device (see e.g. [0265, 0277, 0280, 0283] which are with respect to the similar interface in FIG 6C).
LORY GIL states, on page 1, With the Remote app on your iPhone, you can navigate and interact with content on your Apple TV to your heart's content — and the Apple Watch is no different. You can swipe through your Home screen content, pause and play movies, and control music. After explaining how to set up the Apple Watch Remote app to work with Apple Tv (pairing instructions), LORY GIL states (page 4) Once paired, you can use Apple Watch to browse through apps and games, select items, play movies and TV shows, and control your music. Example interfaces provided on the watch are shown on page 3 with instructions on how to use various controls provided.  Note that the user can select which device to control with the app once it has been launched (3. Tap the Apple TV icon to select your Apple TV), the user can use directional input to navigate and the user can select an item that is displayed on the Apple TV screen (4. Swipe up, down, left, or right to navigate the Apple TV interface. 5. Tap the Apple Watch's display to select an item.). Other iconic controls include menu, play/pause, and devices to select 
    PNG
    media_image9.png
    259
    557
    media_image9.png
    Greyscale
which device to control:
Accordingly, LORY GIL teaches in response to receiving the first input, displaying a remote control user interface that includes a first remote function affordance that, when selected, transmits a command signal to the first external device to perform a first remote function (e.g. launching Remote app) such that displaying the audio media user interface includes: in accordance with the audio media user interface being configured to control one or more audio media functions of a first external device, displaying, at the fourth control location, a remote control interface affordance; and in accordance with the audio media user interface being configured to control one or more audio media functions of a second external device, forgoing displaying the remote control interface affordance at the fourth control location; the one or more programs further including instructions for: while displaying the remote control interface affordance, receiving a first input corresponding to selection of the remote control interface affordance, under the interpretation that when the Remote app is used to control some device other than Apple TV, some other interface elements may be displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YANG-WHITNEY and LORY GIL before them, to have used on the device of YANG-WHITNEY the remote interface taught by LORY GIL with a reasonable expectation of success, the combination motivated by the intended use of LORY GIL (to control an external device) using an installed application where both YANG and WHITNEY make clear that other applications may be installed and used (see e.g. YANG [0597] other application may be executing; WHITNEY makes clear at the bottom of page 6 that a user may install other audio apps).
Regarding dependent claim 5, incorporating the rejection of claim 3, YANG-WHITNEY and LORY GIL, combined at least for the reasons discussed above, further teaches the remote control user interface includes a plurality of directional affordances that, when selected, transmit respective directional command signals to the first external device to perform respective directional functions and a select affordance that, when selected, transmits a selection command signal to the first external device to perform a selection function (see screenshots provided in LORY GIL above and their described uses).
Regarding dependent claim 6, incorporating the rejection of claim 3, YANG-WHITNEY and LORY GIL, combined at least for the reasons discussed above, further teaches wherein the remote control user interface includes a menu affordance that, when selected, transmits a menu command signal to the first external device to provide a graphical menu (see screenshots provided in LORY GIL above and their described uses, particularly the “menu” icon, lower left).
Claim 7 is rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY as applied to claim 1 above, further in view of JULIO OJEDA-ZAPATA (Five Apps That Play Podcasts Directly from Your Apple Watch. Web article posted at TidBITS on 04/09/2018. Retrieved from [https://tidbits.com/2018/04/09/five-apps-that-play-podcasts-directly-from-your-apple-watch/] on [07/14/2022]. 12 pages).
Regarding dependent claim 7, incorporating the rejection of claim 1, YANG-WHITNEY does not appear to expressly disclose wherein the first plurality of graphical elements includes one or more affordances that, when selected, adjust a playback speed of audio of the first audio media application (per instant application [0173] for audiobook playback [0180] podcast or audiobook playback). 

    PNG
    media_image10.png
    251
    764
    media_image10.png
    Greyscale
OJEDA-ZAPATA teaches one of the applications which may be used to play podcasts includes (starting page 10)  “Workouts++: A Workout App with Podcast Features” which has the functionality described on page 11: When playing a podcast on your watch, you can regulate playback speed and jump to a particular point in an episode via a timestamp in the Seek To screen. The interface shown below clearly includes an affordance to adjust playback speed:

Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YANG-WHITNEY and OJEDA-ZAPATA before them, to have combined YANG-WHITNEY and OJEDA-ZAPATA by installing the “Workouts++” media player and using it as one of the media player applications (e.g. substituting for the first application taught in YANG) made available on the device of YANG-WHITNEY, the application being used for its intended purpose (providing an audio interface for playing podcasts), the combination motivated at least by the teaching in WHITNEY that other applications may be installed.

Claim 8 is rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY as applied to claim 1 above, further in view of SINGH, Ajit (MYTUNZ: FREE IPHONE MEDIA PLAYER APP WITH SLEEP TIMER, GESTURE CONTROL. Web article posted at ilovefreesoftware.com on Jul 1, 2014. Retrieved from [https://www.ilovefreesoftware.com/01/iphone/mytunz-free-iphone-media-player-app.html] on [07/14/2022]. 6 pages).

Regarding dependent claim 8, incorporating the rejection of claim 1, YANG-WHITNEY does not appear to expressly disclose wherein the first plurality of graphical elements includes one or more affordances that, when selected, set a threshold time duration, wherein the first audio media application is configured to cease playing audio at a first time that is based on the threshold time duration (as described in instant application [0174] e.g. sleep timer, e.g. for audio book).

SINGH is a teaching example of a media player having a user interface including two different timer controls (see (page 1) One interesting feature of this media player is that it comes pre-loaded with sleep timer. It means that you just need to turn on the sleep timer and you can sleep while listening to your favorite songs without worrying about the loss of battery. Another feature of the app is Playback Timer which lets you set a specific amount of time for which you want to listen to music after which media player stops playing music. This feature can prove to be really handy for listening to music in between lunch, office hours or for a little break). An example of the timer interface (showing time remaining and affordances to cancel or snooze the time) may be see at the top of page 3.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YANG in view of WHITNEY and SINGH before them, to have improved the interfaces in YANG in view of WHITNEY to include an affordance to control the time remaining for playing media (either or both of sleep timer and playback time as taught in SINGH), in order to obtain the benefits of such a mechanism (e.g. increasing battery life; controlling how long a break the user takes to listen to music), with a reasonable expectation of success.
Claims 9, 10 are rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY as applied to claim 1, further in view of VLC REMOTE, further in view of LORY GIL, further in view of KLEIN, Matt (How to Add, Remove, and Rearrange Apps on the Apple Watch’s Dock. Blog entry posted on Nov 18, 2016 at How-To-Geek. Retrieved from [https://www.howtogeek.com/279796/how-to-add-remove-and-rearrange-apps-on-the-apple-watch’s-dock/] on [07/15/2022]. 10 pages).
Regarding dependent claim 9, incorporating the rejection of claim 1, YANG does not appear to expressly disclose before receiving the request to display an audio media user interface, displaying, via the display device, a plurality of graphical elements including a first affordance that, when selected, causes display of an audio media user interface of an audio media application of a second device and a second affordance that, when selected, causes display of an audio media user interface of an audio media application of a third device different from the second device, wherein the request to display an audio media user interface includes a selection of the first affordance or the second affordance (interpreted as providing an application-switching interface between previously-launched applications, where the previously-launched applications are device-specific).
WHITNEY, combined at least for the reasons discussed above, while teaching different audio media user interfaces, does not cure the deficiencies of YANG. Note that WHITNEY makes clear at the bottom of page 6 that a user may install other third-party audio apps.
VLC REMOTE may be relied upon to teach causing display of an audio media user interface of an audio media application of a second {first external} device as explained in the first rejection of claim 3 above. The motivation to combine VLC REMOTE is the same as the motivate as provided in the first rejection of claim 3 above.
LORY GIL may be relied upon to teach causing display of an audio media user interface of an audio media application of a third device different from the second device because, as discussed in the second rejection of claim 3 above, the audio media application controls a television device (Apple TV). The motivation to combine LORY GIL is the same as discussed in the second rejection of claim 3 above.
Once these third-party applications have been installed on the Apple Watch, they can be independently executed and perform as expected.  What is necessary is some selection/switching mechanism to select which audio application is desired to be used at any particular time.

    PNG
    media_image11.png
    458
    380
    media_image11.png
    Greyscale
KLEIN teaches an example of such a selection/switching mechanism (e.g. Apple Watch’s Dock) that allows a user to access frequently used apps, where a user can add, remove, and rearrange apps on the Dock as needed (see page 1). A user can view Recently launched applications and add them to the Dock (see e.g. pages 2, 3). Note that when viewing the applications in the dock, an affordance (visual representation) is provided for each application, such that one is fully-viewable, while the affordances for other applications are only partially displayed.

Thus, KLEIN may be relied upon to teach before receiving the request to display an application user interface, displaying, via the display device, a plurality of graphical elements including a first affordance that, when selected, causes display of a user interface of a first application and a second affordance that, when selected, causes display of a user interface of a second application, wherein the request to display an application user interface includes a selection of the first affordance or the second affordance.
Applying this technique to the Apple Watch device taught by the combination of YANG-WHITNEY-VLC REMOTE-LORY GIL (a plurality of different media applications with similarly-laid out user interfaces, at least two of the applications capable of controlling different external devices) is a clear improvement, allowing a user to select which audio media user interface the user wishes to view prior to the display of any audio media user interface, as well as switch between different interfaces (applications). The combination teaches before receiving the request to display an audio media user interface (user requests to view Dock taught in KLEIN), displaying, via the display device, a plurality of graphical elements (the Dock) including a first affordance (first representation) that, when selected, causes display of an audio media user interface of an audio media application of a second device (e.g. the VLC Remote app) and a second affordance (second representation) that, when selected, causes display of an audio media user interface of an audio media application of a third device different from the second device (e.g. LORY GIL Apple TV), wherein the request to display an audio media user interface includes a selection of the first affordance or the second affordance (the user selects which application interface they would like to display) with a reasonable expectation of success.
Regarding dependent claim 10, incorporating the rejection of claim 9, the combination of YANG-WHITNEY-VLC REMOTE-LORY GIL-KLEIN further teaches wherein displaying the plurality of graphical elements includes displaying the first affordance and the second affordance with the first affordance fully displayed and the second affordance at least partially hidden (as explained in the rejection of claim 9; note that this interpretation corresponds with the disclosure as originally filed [0192] the affordances are positioned side-by-side, with the first affordance fully displayed in the center of the display and the second affordance partially or completely off an edge of the display).
Claim 11 is rejected under 35 USC 103 as unpatentable over YANG in view of WHITNEY, further in view of VLC REMOTE, further in view of LORY GIL, further in view of KLEIN, further in view of DRUV et al. (US 20120197419 A1).
Regarding dependent claim 11, incorporating the rejection of claim 9, the combination of YANG-WHITNEY-VLC REMOTE-LORY GIL-KLEIN further does not appear to expressly disclose wherein displaying the plurality of graphical elements includes: in accordance with a set of functions of the third device being available for control via the electronic device, displaying the first affordance with a graphical feature including a first visual characteristic; and in accordance with the set of functions of the third device not being available for control via the electronic device, displaying the first affordance with the graphical feature including a second visual characteristic different from the first visual characteristic. 
As is well-known in the art, indicating a feature that is normally available but currently unavailable in a user interface may be done by “graying out” or otherwise modifying that particular feature when displaying the user interface. Evidence that this functionality is well known with media player user interfaces is shown in DRUV [0040] with respect to FIG 5B (User interface elements can be disabled but retain an unchanged appearance, such as the play button 508. User interface elements can change appearance, such as size, color, orientation, location, and so forth, such as the shrunk pause button 510B. The media player can also show disabled playback controls with overlaid images, such as the large X over the stop button 512B).
Applying this technique to the switching interface of claim 9, when displaying the first affordance (visual representation of the VLC REMOTE [e.g. a screenshot such as one of the ones provided on pages 5-7]), when a particular control normally provided is currently unavailable, that control (graphical feature of the first affordance) may be provided using a second visual characteristic (change in color, size, overlay) different from a first visual characteristic (displayed normally), in accordance with a set of functions (set of one function associated with the control) not being available for control (disabled) via the electronic device with a reasonable expectation of success.  The motivation to apply the change in visualization technique is to improve the user’s experience overall, so that the user can tell, before displaying the full user interface (e.g. launching or switching to the audio application) whether the application (e.g. VLC REMOTE) has the desired function.
Allowable Subject Matter in Disclosure
After reviewing the disclosure and performing a careful search for the specific embodiment described, it is noted that a clarifying amendment to dependent claim 11 drawing support from [0193] of the disclosure is allowable, for example:
wherein displaying the plurality of graphical elements includes: 
in accordance with a set of functions of the second device being available for control via the electronic device, displaying the first affordance with a graphical feature including a first visual characteristic; and 
in accordance with the set of functions of the second device not being available for control via the electronic device, displaying the first affordance with the graphical feature including a second visual characteristic different from the first visual characteristic;
wherein: the graphical feature comprises text, the first visual characteristic is a first color of the text, the second visual characteristic is a second color of the text; and the set of functions excludes audio functions provided by the audio media user interface.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US20140143737A1 (MISTRY) Smart watch that includes FIGs 111A-111C for controlling television volume, FIG 112 overlay of available functions
US20150193130A1 (CHO) using watch 310 to control media playing on phone 320
US20130162411A1 (MOSES) FIG 2 shows content-adaptive remote control UI
D789381 (OKUMURA) design patent for GUI for a media player 
D773510 (FOSS) design patent for GUI for media player
D765118 (BACKMAN) design patent for play controls in user interface 
NIKOLOV, Anton. Design principle: Consistency. Web article posted at Medium.com on Apr 8, 2017. Retrieved on [03/01/2022]. 9 pages.
                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173